Judgment unanimously affirmed. Memorandum: By pleading guilty, defendant forfeited his claim that the Grand Jury proceedings were defective because evidence obtained pursuant to an unlawful wiretap (see, People v Chiarenza, 185 AD2d 679 [decided herewith]; Peo*629ple v Candella, 171 AD2d 329) was presented to the Grand Jury (see, People v Kazmarick, 52 NY2d 322, 326).
We decline defendant’s request that we modify, in the interest of justice, the one-year imprisonment term imposed by the sentencing court. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Conspiracy, 3rd Degree.) Present —Denman, P. J., Pine, Balio, Fallon and Doerr, JJ.